EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Berrier on May 3, 2022.

The application has been amended as follows: 

1. (Currently Amended) A wet-connect tool comprising: an electric downhole tool, wherein the tool is configured to be suspended in a well bore; one or more connectors positioned on an outer surface of the tool, wherein the one or more connectors are electrically coupled through a housing of the tool to one or more electronic components located within the housing of the tool; wherein the tool is configured so that when the tool is lowered into a tubular structure installed as part of an upper completion in a well, wherein the tubular structure has one or more downhole connectors positioned on an inner surface of the tubular structure, the one or more connectors of the tool engage the one or more downhole connectors and electrically connect the one or more electronic components within the housing of the tool to an external electrical component through the one or more downhole connectors; wherein the tool is configured so that retrieval of the tool from the tubular structure causes the one or more connectors of the tool to disengage the one or more downhole connectors and thereby electrically disconnect the one or more electronic components within the housing of the tool from the external electrical component without removing the upper completion from the well; a retractable sleeve which is movable alternately between a first position and a second position, wherein in the first position the retractable sleeve covers 

10. (Currently Amended) A system comprising: an upper completion installed in a well, wherein the upper completion includes a tubular structure, the tubular structure having one or more downhole connectors positioned on an inner surface of the tubular structure, wherein the one or more downhole connectors are connected by one or more electrical lines to control equipment at a surface of the well; an electric downhole tool having one or more tool connectors positioned on an outer surface of the tool, wherein the one or more tool connectors are electrically coupled through a housing of the tool to one or more electronic components located within the housing of the tool; wherein the tool is configured to be lowered into the tubular structure of the upper completion wherein the tool is configured so that when the tool is lowered into the tubular structure, the one or more tool connectors engage the one or more downhole connectors and electrically connect the one or more electronic components within the housing of the tool to the control equipment through the one or more downhole connectors; wherein the tool is configured so that retrieval of the tool from the tubular structure causes the one or more tool connectors to disengage the one or more downhole connectors and thereby electrically disconnect the one or more electronic components within the housing of the tool from the control equipment without removing the upper completion from the well; a first retractable sleeve which is movable alternately between a first position and a second position, wherein in the first position the first retractable sleeve covers 

20. (Currently Amended) A method comprising: installing an electric downhole tool in tubular structure of an upper completion in a well, including providing one or more downhole connectors on an inner surface of the tubular structure, wherein the one or more downhole connectors are connected by one or more electrical lines to a power source at a surface of the well, providing one or more connectors on an outer surface of the tool, wherein the one or more connectors are electrically coupled through a housing of the tool to one or more electronic components located within the housing of the tool, and positioning the tool in the tubular structure such that the one or more connectors on the outer surface of the tool engage the one or more downhole connectors on the inner surface of the tubular structure and thereby electrically connect the one or more electronic components within the housing of the tool to the power source, wherein the tool has a retractable sleeve which is movable alternately between a first position and a second position, wherein in the first position the retractable sleeve covers 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant is claiming system and method for installing a wet connect tool.  The wet connect tool has one or more connectors positioned on an outer surface of the tool. A tubular structure installed as part of an upper completion in a well, wherein the tubular structure has one or more downhole connectors positioned on an inner surface of the tubular structure. The one or more connectors of the tool engage the one or more downhole connectors and electrically connect the one or more electronic components within the housing of the tool to an external electrical component through the one or more downhole connectors. Additionally, a retractable sleeve which is movable alternately between a first position and a second position, wherein in the first position the retractable sleeve covers annular contacts so that the annular contacts are not exposed to the exterior of the tool, wherein in the second position the retractable sleeve exposes the annular contacts to the exterior of the tool, wherein the retractable sleeve is biased by one or more springs toward the first position, and wherein the retractable sleeve is movable to the second position by contact with a surface of a landing in a section of the tubular structure; and a chamber that contains a dielectric fluid, wherein when the retractable sleeve is in the second position, the annular contacts are in fluid communication with the chamber. Examiner did not find prior art that taught all of the elements and limitations disclosed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676